         Case 5:16-cv-00125-gwc Document 411 Filed 02/08/21 Page 1 of 3
                                                                                                     '     '   .' . ' ~   \
                                                                                      : .. : ,. ,·:; r_\·:. ·,--)~,:~\ :-l T

                             UNITED STATES DISTRICT COURT
                                       FOR THE                               2021 fEB -8 PM ~: t.O
                                 DISTRICT OF VERMONT                                  ,-,i    c:"-/
                                                                                      \~~   L.~i-   ;1 \




 JAMES D. SULLIVAN, LESLIE                       )
 ADDISON, WILLIAMS. SUMNER, JR.,                 )
 RONALDS.HAUSTHOR,GORDON                         )
 GARRISON, LINDA CRAWFORD, TED                   )
 CRAWFORD, and BILLY J. KNIGHT,                  )
 individually, and on behalf of a Class of       )
 persons similarly situated,                     )
                                                 )
        Plaintiffs,                              )
                                                 )
        V.                                       )               Case No. 5:16-cv-125
                                                 )
 SAINT-GOBAIN PERFORMANCE                        )
 PLASTICS CORPORATION,                           )
                                                 )
        Defendant.                               )

                 COURT RULING ON YOUTUBE AND INTERNET SITE

       The question of class notice in this class action groundwater-contamination case has been

at issue for more than a year. (See Doc. 343.) In the weeks preceding the release of formal

notice to the property class members under Fed. R. Civ. P. 23(c)(2)(B), Plaintiffs scooped the

court with a website and a YouTube video of their own. The website uses the same URL that

both parties had suggested in their proposed class notices.

       The court has reviewed both the website and the Y ouTube video. The video features the

two Vermont lawyers on the plaintiffs' team, delivering an abbreviated version of an opening

statement. The website contains selected information about the case and laudatory information

about the attorneys. It also contains a "contact" feature that permits residents to provide their

names and addresses to Plaintiffs' counsel.

       Although the court questions the judgment of Plaintiffs' counsel in praising themselves

and vilifying the defendant in a setting where the defendant has no opportunity to respond,
          Case 5:16-cv-00125-gwc Document 411 Filed 02/08/21 Page 2 of 3




particularly when settlement discussions are ongoing, neither the YouTube video nor the internet

site contains obviously false statements. (The court disagrees with the video's characterization

of property owners as "experts," but this issue is better dealt with at trial by maintaining control

over the questions asked of the parties.) Potential jurors may be questioned about their exposure

to the video and the website and the potential effect of these on their views of the case.

       The court is not inclined to order the plaintiffs to take down either the website or the

YouTube video. These may open the door to a freer presentation by the defendant of its

position, especially concerning settlement, than the court had originally envisioned. But that is

an issue for another day, and one which the court requests the defendant to discuss first with the

court and the other side. The website has effectively disqualified itself as a neutral site, endorsed

by the court. Instead, it belongs to one side and serves that side's purposes. It is not a "class

notice" subject to the requirement of objectivity and neutrality. Cf Erhardt v. Prudential Grp.,

Inc., 629 F.2d 843,846 (2d Cir. 1980) ("Unapproved notices to class members which are

factually or legal incomplete, lack objectivity and neutrality, or contain untruths will surely result

in confusion and adversely affect the administration of justice."). With the originally-proposed

URL now in use by the plaintiffs, the court and the parties will have to develop a different

mechanism for communicating the notice online to the class members.

       The court considered ordering a disclaimer to be posted on the website indicating that it

is not court-sanctioned. But having reviewed the site, no one is likely to come to that conclusion.

Like the video, it is an effort to change minds and influence people in advance of the court

process. Although the website does not identify its author, anyone who reads it through will

understand that it must come from Plaintiffs counsel. Visitors to these sites are not likely to

confuse the site with a statement from the court.



                                                    2
          Case 5:16-cv-00125-gwc Document 411 Filed 02/08/21 Page 3 of 3




       For these reasons, the court denies Defendant's request that it order Plaintiffs' counsel to

take down the website and the video.

       Dated at Burlington, in the District of Vermont, this   Dt.Y   of February, 2021.




                                                     Geoffrey W. Crawford, Chief Judge
                                                     United States District Court




                                                 3
